 46DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal 445,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-caandBlount Brothers Corporation and Local 38,SheetMetalWorkers'International Association,AFL-CIOand Road Local 669, United Associationof Journeymen and Apprentices of the Plumbingand Pipe Fitting Industry of the United States andCanada,AFL-CIOLocal 445,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-caandBlount Brothers Corporation and Local 38,SheetMetalWorkers'International Association,AFL-CIOand Local 201,United Association ofJourneymen and Apprentices of the Plumbing andPipe Fitting Industry,of the United States andCanada,AFL-CIOand Local 1000,Laborers 1International Union of North America,AFL-CIOLocal 445,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-caandBlount Brothers Corporation and Interna-tionalBrotherhood of Carpenters and Joiners ofAmerica,LocalUnion No. 203, AFL-CIO andLocal 38, Sheet Metal Workers'InternationalAssociation,AFL-CIOand Local 201,UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the UnitedStatesandCanada,AFL-CIO.Cases3-CD-301-1,-2,-3,-4,3-CD-303, and3-CD-343-1, -2May 24, 1972DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSJENKINSAND KENNEDYUpon charges and amended charges filed on April15 and 30, 1970,2 respectively, in Cases 3-CD-301-1,-2, -3, and -4; a charge and amended charge filed onApril 21 and 30, respectively, in Case 3-CD-303;and charges filed on December 10 in Cases3-CD-343-1 and -2 by Blount Brothers Corpora-tion, herein called Blount, and duly served on Local445, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America,herein called Respondent, the General Counsel ofthe National Labor Relations Board, by the RegionalDirector for Region 3, issued a complaint on October22, 1971, alleging that Respondent had engaged inIDuring the hearing in the underlying 10(k) proceedings mentionedbelow,Laborersand Teamsters(Respondent)agreed to a method ofresolving their differences regarding the disputed work Blount agreed to bebound by this arrangement, consequently we made no assignment in the10(k) proceeding relating to Laborers, and Laborers is not a party in theinstant matterand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(b)(4)(i)and (ii)(D) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of thecharges, complaint, and notice of hearing before aTrialExaminer were duly served on the parties tothis proceeding.The complaint alleges and Respondent's answeradmits that Respondent has failed and refused tocomply with the terms of the Board's Decision andDetermination of Disputes in the underlying 10(k)proceeding.3The complaint further, alleges thatRespondent violated the Act by inducing individualsemployed by Blount and a number of its subcontrac-tors to engage in strikes or refusals in the course oftheiremployment to use, manufacture, process,transport, or otherwise handle or work on goods,articles,materials,or commodities or to performservices and by threatening, coercing, and restrainingBlount and a number of its subcontractors. Thecomplaint also alleges that an object of the above-described acts and conduct engaged in by Respon-dentwas to force and require Blount and itssubcontractorstoassignto employees who aremembers of or represented by Respondent, ratherthan to employees who are members of or represent-ed by various other labor organizations describedinfra,the work of (1) unloading from the truck to theground or the dock all materials and equipmentdelivered to InternationalBusinessMachines Corpo-ration, herein called IBM, Buildings 707 and 330-C(located in Poughkeepsie and East Fishkill, NewYork, respectively)4 by trucks owned by commoncarriersor by individual subcontractors and (2)handling and distributing to the point of installationinside the unaccepted portions of Building 330-C allnondelicate equipment which ultimately requiresinstallationby employees represented by labororganizations other than Respondent.In its answer, Respondent admits in part, anddenies in part, the allegations in the complaint.On December 2, 1971, the parties to the instantproceeding executed a Motion To Transfer Proceed-ing to the Board and Stipulation in which theyagreed that the charges, order consolidating cases,complaint and notice of hearing, answer, and orderpostponing the hearing indefinitely,as well as theBoard's Decision and Determination of Disputes andthe record and exhibits in the 10(k) proceeding,constitute the entire record in these cases and that nooral testimony was necessary or desired by any of the2All dates are 1970 unless indicated otherwise3Local 445, International Brotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America(Blount Brothers Corporation),193 NLRBNo 254Both jobsites are located in Dutchess County, New York197 NLRB No. 2 LOCAL 445,TEAMSTERSparties.Respondent stipulated to amend its answerto admit paragraphs 2, 3, and 8 of the complaint. Theparties further stipulated that they wished to waive ahearing before a Trial Examiner and theissuance ofa Trial Examiner's Decision and that they desired tosubmit thesecasesfor findings of facts, conclusionsof law, and order directly by the Board. The Boardissued an Order Granting Motion, Approving Stipu-lations and Transferring Proceeding to theBoard onJanuary 13, 1972.Thereafter, briefs were duly filed by Respondent,by Blount, and jointly by Local 201, UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the UnitedStates and Canada, AFL-CIO, herein called Plumb-ers Local 201, and Road Local 669, United Associa-tion of Journeymen and Apprentices of the Plumbingand Pipe Fitting Industry of the United States andCanada, AFL-CIO, herein called Plumbers Local669.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoardmakesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERSThe complaint alleges and Respondent's answeradmits that:1.Blount is, and has been at all times materialherein, a corporation duly organized under, andexistingby virtue of, the laws of the State ofDelaware, with its principal office located in Mont-gomery,Alabama,where it is engaged in theconstruction industry as a general contractor. At alltimes material herein, Blount, pursuant to contractsvalued in excess of $18 million with IBM has beenengaged in the construction of Buildings 330-C and707. In the performance of these contracts, Blountannually received, or caused to be received, materialsand supplies valued in excess of $50,000 directlyfrom outside the State of New York.2.At all times material herein, Frank A. McBrideCo., herein called McBride, has been engaged in theconstruction industry as a plumbing and heatingcontractor, with its principal office in Paterson, NewJersey.McBride, in the course of its business, hasbeen engaged, pursuant to a contract with Blount, inperforming plumbing, heating, and ventilation workat the Building 330-C site. The value of its contract isapproximately $4 million.3.At all times material herein, C. B. Strain andSon, Inc., herein called Strain, has been engaged in47the construction industry as a plumbing and heatingcontractor, with its principal office in Poughkeepsie,New York. Strain, in the course and conduct of itsbusiness, has been engaged, pursuant to a contractwith Blount, in performing plumbing, heating, andventilationwork at the Building 330-C site. Thevalue of its contract is approximately $200,000.4.At all times material herein, Automatic Sprink-ler Corporation of America, herein called AutomaticSprinkler, has been engaged in the fabrication andinstallationof fire protection systems, with itsprincipalplace of business in Cleveland, Ohio.Automatic Sprinkler, in the course and conduct of itsbusiness, has been engaged, pursuant to a contractwith Blount, in the installation of fire protectionsystems at the Building 330-Csite.The value of itscontract is approximately $185,000.5.At all times material herein,Mid-HudsonAutomatic Sprinkler Co., Inc., herein called Mid-Hudson, has been engaged in the fabrication andinstallationof fire protection systems, with itsprincipal place of business in Poughkeepsie, NewYork. Mid-Hudson, in the course and conduct of itsbusiness, has been engaged, pursuant to a contractwith Blount, in the installation of fire protectionsystems at the Building 330-Csite.The value of itscontract is approximately $7,000.6.At all times material herein, A. Ricci & Bros.,Inc.,herein called Ricci, has been engaged in thefabrication and installation of sheetmetal ventilationductsand systems, with its principal place ofbusiness in Thornwood, New York. Ricci, in thecourse and conduct of its business, has been engaged,pursuant to a contract with McBride, in the installa-tion of sheetmetal ventilation ducts and systems atthe Building 330-C site. The value of its contract isapproximately $150,000.7.At all times material herein, J. P. Primiano &Sons, Inc., herein called Primiano, has been engagedin the construction industry as a general contractor,with its principal place of business in White Plains,New York. Primiano, in the course and conduct ofits business, has been engaged, pursuant to a contractwith Blount valued at approximately $525,000, inperforming concrete work at the Building 707 jobsite.8.At all times material herein,MechanicalConstruction Corp., herein called Mechanical, hasbeen engaged in the construction industry perform-ing plumbing, heating, air conditioning, and ventila-tion work and has its principal place of business inPoughkeepsie, New York. Mechanical, in the courseand conduct of its business, has been engaged,pursuant to a contract with Blount valued atapproximately $2 million, in performing the plumb-ing, heating, and ventilation work at the Building 707jobsite. 48DECISIONSOF NATIONALLABOR RELATIONS BOARD9.At all times material herein, Elmsford SheetMetal Works, Inc., herein called Elmsford, has beenengaged in the business of fabrication and installa-tion of duct work for heating, ventilating, and air-conditioning systems and has its principal office inPeekskill,New York. Elmsford, in the course andconduct of its business, has been engaged, pursuantto a contract with Mechanical valued at approxi-mately $679,000, in the fabrication and installationof duct work for the ventilating systems at theBuilding 707 jobsite.10.At all times material herein, Virginia MetalProducts, a Division of Gray Manufacturing Co.,herein called Virginia Metal, has been engaged in theconstruction industry in the installation of metalpartitions,with its principal office in Orange,Virginia. Virginia Metal, in the course of its business,is engaged, pursuant to a contract with Blount, in theinstallationofmovablemetal partitions at theBuilding 707 jobsite. The value of said contract isapproximately $380,000.11.At all times material herein, The SherisCompany, herein called Sheris, has been engaged intheconstruction industry in the installation ofinstitutional food service equipment, with its princi-pal office in Falls Church, Virginia. Sheris, in thecourse of its business, is engaged, pursuant to acontract with Blount, in the installation of kitchenequipment at the Building 707 jobsite. The value ofsaid contract is approximately $145,000.12.At all times material herein, Modern ScaffoldCo., herein called Modern, with its principal place ofbusiness located at South Fallsburgh, New York, hasbeen engaged in the delivery of scaffolding to Blountat the Building 707jobsite.13-At all times material herein, Neptune WorldWide Movers, herein called Neptune; Roe Movers,herein called Roe; Patterson-Kelly Co., herein calledPatterson-Kelly;SpiromaticCorp.,herein calledSpiromatic; Old Colonial Trucking Co., herein calledOld' Colonial; and Mural Transport Co., hereincalledMural, have been engaged in the transporta-tionof goods andmaterialsto the Building 330-Cand/or Building 707 jobsites.Respondent admits and we find that Blount,McBride, Strain, Automatic Sprinkler, Mid-Hudson,Ricci,Primiano,Mechanical,Elmsford,VirginiaMetal, Sheris,Modern, Neptune, Roe, Patterson-Kelly, Spiromatic, Old Colonial, and Mural are now,and have been at all times material herein, personsand employers engaged in commerce or in anindustry affecting commerce within the meaning ofSections2(6)and (7) and 8(b)(4) of the Act.11.THE LABOR ORGANIZATIONS INVOLVEDThe complaintalleges,Respondent'sanswer ad-mits, and we find that Respondent, Plumbers Local201,Plumbers Local 669, Local 38,SheetMetalWorkers'InternationalAssociation,'AFL-CIO, here-incalled SheetMetalWorkers,and InternationalBrotherhood of Carpenters and Joiners of America,LocalUnion No. 203, AFL-CIO,herein calledCarpenters,are labor organizationswithin themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.Background and Facts of the DisputesBlount and IBM entered into a contract datedAugust 7, 1969, whereby Blount was to be thegeneral contractor for the construction of Building707. Under this contract,Blount wasto furnish all ofthe labor, materials, tools, equipment, and servicesrequired to perform all of the construction work onthebuilding. In performance of its contractualobligations to IBM,Blount entered into 28 subcon-tractswith other employers who were to performwork on certain portions of the project.On February 3, 1969, Blount entered into acontractwith IBM concerning Building 330-C.Included in Blount's obligations under this contractiswhat is commonly known as fit-up work, as well asthe actual construction work on the building. Fit-upwork means receiving and installing into completedparts of the structure equipment furnished by IBMso that the various portions of the building can beoccupied by IBM employees. In addition, certainparts of the structure were to be "accepted" by IBMeven before the entire building was completed.Blount entered into 17 subcontracts with otheremployers who were to perform work on the Building330-C project.There are four ways in which construction andother materials arrived at the IBM jobsites: (1) Bytrucksowned by individual subcontractors anddriven by their employees; (2) by trucks owned bygeneral commodity trucking companies, referred toherein as common carriers; (3) by moving vansowned by moving companies delivering IBM-ownedmaterial to Building 330-C to be installed in portionsof the building still under Blount's supervision underthe fit-up portion of its contract with IBM; and (4)bymoving vans owned by moving companiesdelivering IBM-owned material to Building 330-C tobe installed in portions of the building "accepted," oroccupied, by IBM and thus under IBM's, and notBlount's, supervision.On April 1, Blount sent to Respondent and to all ofthe other labor organizations involved herein a letter LOCAL 445,TEAMSTERSwhich outlined the way in which the work involvedinmoving equipment into Buildings 707 and 330-Cwas to be distributed among the members of theselabor organizations.After Blount sent the above letter, Frank J. O'Neil,labor relations manager for Blount, contacted Ca-pone, a representative of the Eastern Conference ofTeamsters, who suggested a meeting with O'Neil onApril 12. During this meeting, which was attended byinterakaO'Neil,Capone, and Theodore Daley,secretary-treasurer of Respondent, Daley said thatthe work of taking equipment from moving vans anddelivering it into a building was traditionally thework of teamsters and if teamsters did not receivethiswork, he (Daley) would shut the job down.The next day, April 13, a truck owned by Roecarrying IBM-owned hoods and sinks, which plumb-erswere to install, arrived at Building 330-C. ChetDavis, vice president of Respondent, asked O'Neil ifteamsters were to unload the truck. O'Neil replied inthe negative. During the day Daley called O'Neil onthree occasions and stated that if anyone other thanRespondent's members unload the Roe truck, the jobwould be shut down. This truck finally left the jobsitewithout being unloaded.Again on April 13, a truck belonging to Spiromaticarrived at Building 330-C with a load of buildingmaterial consigned to Ricci, who employs sheetmetalworkers.While these employees were unloading thistruck,Respondent's official,Daley, arrived andstated that sheetmetal workers could not go onto thebed of the truck and directed the driver of the truckto leave the dock. The truck returned sometime laterand was unloaded by teamsters.On April 14, O'Neil had another conversation withDaley in which Daley stated that Blount had to builda warehouse and unloadeverythingdelivered to theIBM jobsites using teamsters.On April 15, a truck belonging to Old Colonialarrived at Building 330-C with a load of pipeconsigned to Automatic Sprinkler. Michael Tierney,Respondent's coordinator for Building 330-C, re-fused to let the driver of this truck back up to heloading dock while Automatic Sprinkler's foremanwas present.When Automatic's foreman left thedock to arrange for members of Plumbers Local 669to unload the truck, teamsters unloaded the truck bythrowing the pipe on the dock. This resulted inbundles of pipe being broken and their threads beingbent and damaged.On April 17, a common carrier delivered toBuilding 707 a shipment of forms consigned toPrimiano. Leo Clark, Respondent's coordinator forBuilding 707, refused to allow laborers employed byPrimiano to unload the truck. At or around the sametime,Clark told Charles Vann, Blount's project49manager for Building 707, that unloading of allmaterial was teamsters' work and that Blount wouldhave to employ additional teamsters to do theunloading of all material delivered to the job.When the president of Primiano protested thisaction to Clark, Clark stated that teamsters weregoing to do the unloading on the job or nobody wasand that, if any other employees attempted unload-ing, he would shut the job down.On April 18, Jerry Ahik, Blount's mechanical andelectrical 'coordinator for Building 330-C, met withDavis and Daley to discuss the current difficulties inunloading trucks.Daley again said that in theunloading and handling of equipment delivered tothe jobsite he would require Blount to build aseparate warehouse to receive its equipment and that,if teamsters were not given the work of unloading,the job would be halted.On April 20, Davis spoke to Vann, Blount'sBuilding 707 projectmanager, and stated thatteamsters were to unload all material that arrived onthe job no matter to whom the material wasconsigned. Vann stated that members of the otherlabor organizations involved herein had been un-loading constructionmaterial consigned to theiremployers in the past and that this is the wayunloadingwouldbehandled in the future.On April 20, Mechanical delivered material toBuilding 707 in one of its own pickup trucks. WhileMechanical's employees were unloading this truck,Respondent's Coordinator Clark told Mechanical'sforeman that teamsters were claiming the work ofunloading the construction material delivered insubcontractors' trucks, as well as that delivered bycommon carriers.There were four shipments to Building 707 bycommon carrier on April 21 which upon arrivalforthwith left the jobsite without being unloaded dueto the actions of Respondent's Coordinator Clark.One of these shipments was a hot water heaterconsigned toMechanical. Clark refused to allowmembers of Plumbers Local 201 to get on the bed ofthe truck and told the truckdriver not to let anyoneother than teamsters help in the unloading. Anothershipment involved pipe consigned to Mechanical.Clark stepped up to the driver of this truck and spoketo the driver a short while; the truck then left thedock unloaded. Similarly, sheetmetal workers werenot allowed to unload a shipment of fans. The finalshipment involved scaffolding consigned to Modern.Clark told Vann that he (Clark) would not allowthese scaffolds to be unloaded unless the work wasperformed by teamsters.On May 1, a Petition for Injunction againstRespondent under Section 10(1) of the Act was filedin the United States District Court for the Southern 50DECISIONSOF NATIONALLABOR RELATIONS BOARDDistrict of New York. An Order Granting TemporaryInjunction issued on May 20.On November 12, during a move of IBM-ownedequipment by Neptune into Building 330-C, WilliamPurcell, Blount's project manager, who was on theloading dock, directed Neptune's employees to leavea sink on the dock so that plumbers could move itinto the building. Ed Nee, foreman for Neptune, saidthat his orders were to move all equipment into thebuilding and leave nothing on the dock. Whenquestioned by Purcell as to why Neptune waschanging the way in which these moves had beenhandled. Nee said that the decision had been madeby higher authorities of Neptune.Later during November 12, Purcell spoke to JackTrotta,Nee's superior.Trotta said that all ofNeptune's employees are members of Respondentand that he had his orders from Respondent not toleave any of the equipment on the dock. Tierney,Respondent's coordinator, was present. during thisconversation and said nothing to dispute Trotta'sremarks.On November 27, during a move of IBM-ownedequipment by Roe, Purcell told Steve Trocan, driverfor Roe, to leave certain equipment on the dock sothatmembers of other labor organizations couldmove it into the building. Trocan told Purcell that hewould not leave the equipment on the dock, thatteamsters would either move it all into the buildingor the material would be returned unloaded. Mem-bers of Respondent moved a portion of the shipmentintoBuilding 330-C, but that equipment whichPurcell insisted be left on the dock was placed in themoving van and returned to its origin.On December 7, a truck belonging to VirginiaMetal made a delivery to Building 707. When- thistruck arrived at the loading dock, Respondent'scoordinator,Clark, told VirginiaMetal's superin-tendent that the truck was not going to be unloadedunless teamsters did the work. At the same time,therewas a truck belonging to a common carrierparked at the dock. When Virginia Metal's superin-tendent got on this common carrier truck, Clark toldhim to get off and said that he (Clark) could not stopmembers of Carpenters from unloading VirginiaMetal's truck but that he was going to stop themfrom unloading common carriers.A short time after this incident, Virginia Metal'ssuperintendent spoke to Respondent's official, Davis,and said that the unloading of these common carriertruckswas carpenters' work. Davis replied thatcarpenterswould unload these trucks over his(Davis') dead body.On December 8, a shipment of kitchen equipmentwas delivered to Building 707 by common carrier. Amember of Sheet Metal Workers employed by Sherisinformed Vann, Blount's project manager, that thedriver of the truck was having trouble unloading.Vann asked Respondent's coordinator, Clark, if thereason he would not allow the truck to back up to thedock was because the driver was not current in hisobligations to Respondent. Clark replied that thiswas none of Vann's -business. Vann said thatmembers of Sheet Metal Workers and PlumbersLocal 201 were going to unload the truck. ThereuponClark said that nobody but teamsters was going toperform this work.The next day, December 9, another load ofmaterial consigned to Sheris arrived at Building 707by common carrier. Clark refused to allow the driverof this truck to back up to the loading dock. Vannshowed Clark a copy of the temporary injunctionthat had previously issued in this matter. Clark saidthat that injunction didn't mean a thing. Vann statedthat Clark was subject to imprisonment and a fine ifhe didn't follow the injunction. Clark replied that ifVann touched the truck or laid a hand on it, he(Vann) would not get back to Alabama alive. Thetruck left the jobsite fully loaded.On January 18, 1971, a load of metal partitionsconsigned to Blount was delivered to Building 707 ina truck belonging to Virginia Metal. Clark askedVann if he was going to use members of Respondentto unload this equipment Vann replied that mem-bers of Carpenters would unload the truck as theyhad done in the past. Clark said that Blount was notgoing to get the material unloaded if it did not useteamsters.Later during the day, this truck left thejobsite without being unloaded.B.Respondent'sResponsibilityfor the Above-MentionedConductIn its answer, Respondent admits that Daley andDavis are its agents but denies the alleged agencystatus of Coordinators Clark and Tierney.These coordinators were hired by Blount only afterBlount was informed by Respondent that work couldnot begin on the IBM projects until a Teamstercoordinator was on the job. The extent of the dutiesto be performed by these coordinators is not entirelyclear from the record. Apparently they performed nophysical work themselves, but were usually on handto check for Respondent whenever a teamster madea delivery to the IBM jobsites. Coordinator Tierneytestified in the 10(k) proceeding that his dutiesincluded being present when deliveries were madeand alerting the consignee of the shipment so that he(the consignee) could sign the required documents toaccept the goods.We are persuaded that in light of the activities ofCoordinators Clark and Tierney described above in LOCAL 445,TEAMSTERSthe section of this Decision entitled"Background andFacts of the Disputes,"they exercised considerableauthority on behalf of Respondent.Thus, on April 15 Tierney refused to allow thedriver of an Old Colonial truck to back up toBuilding 330-C while Automatic's foreman waspresent.Once Automatic's foreman left the dock,teamsters unloaded the truck. On April 17 Clarklikewise refused to allow members of labor organiza-tions other than Respondent to unload a truck atBuilding 707 and claimed this work for teamsters.Clark then threatened to shut the job down unless hisdemands were met. Clark engaged in similar activityon one occasion on April 20 and on four occasionson April 21.On December 7 Clark told Virginia Metal'ssuperintendent that one of its trucks would not beunloaded unless teamsters did the work. WhenVirginiaMetal's superintendent complained to Da-vis,Respondent's secretary-treasurer,Davis con-firmed Clark's actions by stating that carpenterswould unload the truck over Davis' dead body.When Clark refused to allow a teamster to back histruck up to the Building 707 dock on December 8,Vann, Blount's project manager, asked him why.Clark replied that that was none of Vann's businessand stated that nobody but teamsters was going toperform the work of unloading. Clark engaged insimilar activity on December 9 and on January 18,1971.With respect to the December 9 incident, ClarkthreatenedVann with physical violence if hiscommands were not obeyed.From the foregoing, we conclude that Clark andTierney were acting in concert with and on behalf ofDaley and Davis in Respondent's attempts to coercethe employers involved herein, as well as theiremployees. Not only did Respondent fail to disavowthe above-described activity of Clark and Tierney,buton occasion these activities were expresslyapproved. Accordingly, we conclude that Clark andTierney have been, and are now, agents of Respon-dent, acting on its behalf, and are agents within themeaning of Section 2(13) of the Act.C.The Determination of the DisputesOn September 16, 1971, the Board issued itsDecision and Determination of Disputes, assigningthework of (1) unloading from the truck to theground or the dock all materials and equipmentdelivered to IBM Buildings 707 and 330-C by trucksowned by common carriers or by individual subcon-tractors, and (2) handling and distributing to the5 SeeLocal1291,International Longshoremen's Association and Interna-tionalLongshoremen's Association (PennsylvaniaSugarDivision,NationalSugar Refining Company),142 NLRB 257,International Printing Pressmen51point of installation inside the unaccepted portionsof Building 330-C all nondelicate equipment whichultimately requires installation by employees repre-sented by labor organizations other than Respondentto the employees represented by said labor organiza-tions.The Board also found that Respondent wasnot entitled, bymeans proscribed by Section8(b)(4)(D) of the Act, to force or require Blount, orits subcontractors, to assign the disputed work toemployeeswho are represented by Respondent.D.Respondent's Refusal To ComplyIn addition to its threats and other coerciveconduct in April, November, and December 1970,and January 1971, Respondent has refused, andcontinues to refuse, to comply with the Board'sDecision and Determination of Disputes, issuedpursuant to Section 10(k) of the Act, which providesthat it is not entitled to force or require Blount or anyof its subcontractors to assign the disputed work toemployees it represents.On the basis of the foregoing, and the entire recordin this proceeding, we find, as described above, thatRespondent, by its threats and other conduct, as wellas its refusal to comply with the Board's Decisionand Determination of Disputes, violated Section8(b)(4)(i) and (ii)(D) of the Act. In reaching thisconclusion; we note that none of the above-men-tioned conduct was ever specifically denied byRespondent. The only defense which Respondentraised in its brief in the instant matter was acontention that this activity was undertaken byRespondent "in pursuance of its lawful right topreserve its traditional unitwork. ..." Thus,Respondent contends that the Board erred in itsassignment of the disputed work made in the 10(k)proceeding.We find these arguments to be lacking inmerit and they raise nothing not previously consid-ered by the Board.5IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with the employ-ers' operations described in section I, above, have aclose, intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.and Assistants'Union of NorthAmerica,AFL-CIO (Kelley &Jamison, Inc),150 NLRB 842 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(b)(4)(i) and (ii)(D) of the Act,we shall order that it cease and desist therefrom andtake certain affirmative action designed to effectuatethe purposes of the Act.6The Board, upon the basis of the foregoing findingsof fact and the entire record, makes the following:CONCLUSIONS OF LAW1.BlountBrothersCorporation;FrankA.McBride Co.; C. B. Strain and Son, Inc.; AutomaticSprinklerCorporation of America;Mid-HudsonAutomatic Sprinkler Co., Inc.; A. Ricci & Bros.,Inc.;J.P.Primiano& Sons, Inc.;MechanicalConstruction Corp.; Elmsford Sheet Metal Works,Inc.;VirginiaMetal Products, a Division of GrayManufacturing Co.; The Sheris Company; ModernScaffold Co.; Neptune World Wide Movers; RoeMovers; Patterson-Kelly Co.; Spiromatic Corp.; OldColonial Trucking Co.; and Mural Transport Co. arepersons and employers engaged in commerce withinthe meaning of Section 2(6) and (7) and 8(b)(4)(D) ofthe Act.2.Local 445, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica; Local 38, Sheet Metal Workers' Interna-tionalAssociation,AFL-CIO; Road Local 669,United Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of theUnited States and Canada, AFL-CIO; Local 201,United Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of theUnited States and Canada, AFL-CIO; and Interna-tionalBrotherhood of Carpenters and Joiners ofAmerica, Local Union No. 203, AFL-CIO, are labororganizations within the meaning of Section 2(5) ofthe Act.3.Respondent has violated and is violatingSection 8(b)(4)(i) and (ii)(D) of the Act by inducingand encouraging individuals employed by personsengaged in commerce and in an industry affectingcommerce to engage in a strike and a refusal in thecourse of their employment to use, manufacture,process, transport, and otherwise handle and workon any goods, articles, materials, and commoditiesand to perform services, and by threatening, coerc-ing, and restraining persons engaged in commerceand in an industry affecting commerce, where anobject thereof was and is to force or require BlountBrothersCorporation and its subcontractors to6 Blount, in its brief, requests that a broad order issueagainstRespondent Blount raised similar arguments in its brief to the Board in the10(k) proceeding, contending that the Board's award should be extended toassign to employees represented by Respondent,rather than to employees represented by other labororganizations, the work of (1) unloading from thetruck to the ground or the dock all materials andequipment delivered to IBM Buildings 707 and330-C by trucks owned by common carriers or byindividual subcontractors, and (2) handling anddistributing to the point of installation inside theunaccepted portions of Building 330-C all nondeli-cate equipment which ultimately requires installationby employees represented by labor organizationsother than Respondent.4.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Local 445, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,itsofficers,agents,and representatives, shall:1.Cease and desist from refusing to comply withthe Board's Decision and Determination of Disputes,or (1) inducing or encouraging individuals employedby persons engaged in commerce or in an industryaffecting commerce to engage in a strike or a refusalin the course of their employment to use, manufac-ture, process, transport, or otherwise handle or workon any goods, articles, materials, or commodities, orto perform services, or (2) threatening, coercing, orrestraining persons engaged in commerce or in anindustry affecting commerce, where an object thereofis to force or require Blount Brothers Corporation, orany of its subcontractors, to assign to employeesrepresented by Respondent, rather than to employeesrepresented by other labor organizations, the work of(1) unloading from the truck to the ground or thedock all materials and equipment delivered to IBMBuildings 707 and 330-C by trucks owned bycommon carriers or by individual subcontractors, or(2) handling or distributing to the point of installa-tion inside the unaccepted portions of Building330-C all nondelicate equipment which ultimatelyrequires installation by employees represented bylabor organizations other than Respondent.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:all future projectsin the area For the reasons expressed in our Decision andDetermination of Disputes,Blount's requestfor a broad order is herebydenied LOCAL 445,TEAMSTERS(a)Post at its business office and meeting hallscopies of the attached notice marked "Appendix." 7Copies of said notice, on forms provided by theRegionalDirector for Region 3, after being dulysignedby Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaceswhere notices to members are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(b)Furnish the Regional Director for Region 3with signed copies of such notices for posting by theemployers involved herein, if willing, in places wherenotices to employees are customarily posted.(c)Notify the Regional Director for Region 3, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.7In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board"shall be changed to read "Postedpursuant to a Judgment of the United States Court of Appeals enforcing anOrder of the National Labor Relations Board "APPENDIXNOTICE TO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to comply with the Board'sDecision and Determination of Disputes award-ing the work of (1) unloading from the truck tothe ground or the dock all materials and equip-ment delivered to IBM Buildings 707 and 330-Cby trucks owned by common carriers or byindividual subcontractors, or (2) handling anddistributing to the point of installation inside theunaccepted portions of Building 330-C all nondel-53icate equipment which ultimately requires instal-lation by employees represented by other labororganizations;WE WILL NOT induce or encourageindividuals employed by persons engaged incommerce or in an industry affecting commerceto engage in a strike or a refusal in the course oftheir employment to use, manufacture, process,transport, or otherwise handle or work on anygoods, articles,materials, or commodities, or toperform services; and WE WILL NOT threaten,coerce, or restrain persons engaged in commerceor in an industry affecting commerce, where, ineither case, an object thereof is to force or requireBlountBrothersCorporation,orany of itssubcontractors,to assignthe above-mentionedwork to employees represented by us rather thanto employees represented by other labor organiza-tions.ByDatedLOCAL 445,INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OFAMERICA(Labor Organization)(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Ninth Floor, Federal Building, 111WestHuron Street, Buffalo,New York 14202,Telephone 716-842-3106.